Citation Nr: 1420637	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-04 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a L5-S1 disc bulge, claimed as a back injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2001 to July 2001 and from October 2005 to September 2006, with additional periods of Reserve service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for a L5-S1 disc bulge, claimed as a back injury.  This case was previously before the Board in November 2013 where the Board remanded the issue on appeal for an additional VA spinal examination.  A VA spinal examination scheduled for December 2013 was cancelled after the Veteran failed to appear.  As the instant decision grants service connection for a L5-S1 disc bulge, claimed as a back injury, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the November 2013 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2009, the Veteran testified at a Decision Review Officer (DRO) hearing in support of the appeal.  A transcript of the hearing testimony is of record.  The Veteran was scheduled to appear at a personal hearing before a Member of the Board at the RO in June 2013 (Travel Board hearing).  In a June 2013 submission, the Veteran cancelled the hearing and withdrew the Board hearing request.  38 C.F.R. § 20.704(d) (2013).  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  As this is a VBMS appeal, there is no claims file to review.

The Veteran's March 2007 claim on which the instant appeal arises included a claim for service connection for tinnitus, which was denied in the March 2008 rating decision.  The Veteran made no mention of the service connection for tinnitus denial in the timely filed January 2009 Notice of Disagreement (NOD), although he did note that no rating was given for his "hearing loss" claim.  There had been no mention of a claim for hearing loss in the March 2007 claim.  At the December 2009 DRO hearing, the Veteran advanced that when he added hearing loss to the NOD he "probably actually meant the tinnitus."  As such, the Board finds that it is necessary to refer the issue of entitlement to service connection for tinnitus to the AOJ for consideration of whether a timely NOD was filed as to that issue.  38 C.F.R. 
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  A service entrance examination was not conducted prior to the October 2005 deployment.

2.  Prior to the October 2005 deployment, the Veteran was involved in a non-service-related motor vehicle accident and injury resulting in a L5-S1 disc bulge.

3.  The Veteran was required to partake in physical training during active service, including running, pushups, and sit-ups, until he was examined and excused from physical training in March 2006 due, in part, to the preexisting L5-S1 disc bulge.

4.  The preexisting L5-S1 disc bulge permanently increased in severity during the Veteran's October 2005 to September 2006 period of active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's L5-S1 disc bulge preexisted service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's preexisting L5-S1 disc bulge was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this decision the Board grants service connection for a L5-S1 disc bulge, claimed as a back injury.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a L5-S1 Disc Bulge

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has advanced that his preexisting L5-S1 disc bulge was aggravated by his October 2005 to September 2006 active service.  At the outset, the Board notes that the Veteran was not provided with an entrance examination as he was serving in the Reserves prior to his October 2005 active duty deployment.  The governing VA statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  As there was no service entrance examination, the presumption of soundness at entry into service does not attach in the instant matter.  38 U.S.C.A. § 1111.

Despite the lack of a service entrance examination, the evidence of record, both lay and medical, demonstrates that the Veteran had a preexisting L5-S1 disc bulge prior to the October 2005 to September 2006 period of active service.  In his March 2007 claim, the Veteran advanced that his spinal disability began in April 2005.  At the December 2009 DRO hearing, the Veteran testified that he injured his back in a motor vehicle accident caused by a low speed pursuit while working at his civilian job as a police officer.  A private treatment record dated June 2005 conveys that the Veteran was involved in a motor vehicle accident while working as a police officer, after which he developed low back pain.  A subsequent MRI revealed mild bulging at the L5-S1 disc.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's preexisting L5-S1 disc bulge underwent a permanent worsening during service.  

The Veteran's service treatment records reflect that he received a lumbar spine range of motion test in June 2005, prior to his October 2005 deployment.  At that time, forward flexion was 60 degrees, extension was 15 degrees, right lateral flexion was 20 degrees, and left lateral flexion was 20 degrees.  At the March 2010 VA spinal examination, the Veteran's forward flexion went from 0 to 30 degrees, with painful motion from 15 to 30 degrees.  Extension went from 0 to 15 degrees, with painful motion from 5 to 15 degrees.  Left and right lateral flexion and rotation went from 0 to 30 degrees without pain.  As such, the evidence reflects that the Veteran's range of motion in his lumbar spine has worsened since entering service in October 2005.

At the December 2009 DRO hearing, the Veteran credibly testified that, after being deployed in October 2005, his job necessitated sitting for 8 to 12 hours a day, which negatively affected his back.  He was also required to partake in physical training at the beginning of deployment, which included running, pushups, and sit-ups.  He contended that the sit-ups in particular would aggravate his back pain.  The Veteran further testified, and a May 2005 line of duty memorandum found within the Veteran's service personnel records supports, that prior to deployment, while on inactive duty for training (INACDUTRA), the Veteran's back began to hurt badly, with pain in his upper legs and buttocks, after he injured it during sit-ups training.  While this incident took place before the October 2005 deployment, the Board finds such evidence supports the Veteran's contention that his back pain would worsen during his mandatory physical training sit-ups.

Service treatment records reflect that the Veteran was examined in March 2006 and, due in part to his back disability, was found to be unable to run, walk 2.5 miles, bike, or complete pushups or sit-ups for 6 weeks.  At the May 2006 follow-up examination, the period of restriction was changed to indefinite.  In the August 2006 Report of Medical Assessment completed as part of a post-deployment evaluation, the Veteran reported that he was under the care of a chiropractor and that he needed a health profile.  The August 2006 examiner noted that the Veteran was having disc problems and bilateral dysesthesia, and stated that it was a line of duty injury.  It is unclear if the examiner was mistaken about the cause of the back injury, or if the examiner was noting that the Veteran's worsening symptomatology was due to an in-service injury.  Subsequently, in August 2007, less than a year after separation from active duty, the Veteran was issued a permanent physical profile finding that the Veteran's disabilities, including his spinal disability, prevented him being able to complete sit-ups, pushups, and/or a 2 mile run, and that his medical conditions prevented deployment.

The Board notes that the evidence weighing against a finding that the Veteran's spinal disability was aggravated in service is the opinion of the VA examiner at the March 2010 VA spinal examination.  The VA examiner opined that it was less likely as not that the Veteran's spinal disability was permanently increased beyond a natural progression due to military service.  As reason therefore, the examiner advanced that there was not enough documentation in the record to suggest that the preexisting spinal disability was permanently aggravated by service, and there was no availability of pre- and post-service range of motion tests to be able to determine a difference in that regard.  The Board notes that the examiner's opinion neither addressed the Veteran's contention that the disability worsened as a result of the mandatory physical training, nor did he address the lumbar spine range of motion test conducted in June 2005.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  For these reasons, the Board finds that the March 2010 VA spinal examination opinion holds little probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).   

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's preexisting L5-S1 disc bulge permanently increased in severity during service.  The evidence of record reflects that the preexisting L5-S1 disc bulge was the result of a motor vehicle accident which occurred while the Veteran was working in his civilian capacity as a police officer.  An INACDUTRA line of duty memorandum reflects that a sit-up injury caused the Veteran significant low back pain.  The Veteran credibly testified that he partook in mandatory physical training exercises, including sit-ups, from his deployment in October 2005 until an examiner found that he could not perform such activities in March 2006, and that such activities worsened his back pain.  In August 2007, a permanent physical profile was issued stating that, partially because of his spinal disability, the Veteran was unable to complete sit-ups, pushups, and/or a 2 mile run, and his medical conditions prevented future deployment.  Further, range of motion testing reflects that, during the time period from June 2005 (prior to deployment) until March 2010, forward flexion of the lumbar spine decreased by at least 30 degrees. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the showing of permanent worsening in service to raise the presumption of aggravation in service has been met.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. §§ 3.102, 3.306.  The Board finds that there is not clear and unmistakable evidence of record that the increase in severity during service was due to the natural 

progress of the disease; therefore, the presumption of aggravation is not overcome, and the criteria for service connection for a L5-S1 disc bulge, claimed as a back injury, as aggravated in service, have been met.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.


ORDER

Service connection for a L5-S1 disc bulge, claimed as a back injury, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


